            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

                                        )
 DAVID HENEGAR,                         )
                                        )
      Plaintiff,                        )
                                        )
 v.                                     )
                                        )
 GEORGIA CORRECTIONAL HEALTH, LLC,      )
 AUGUSTA UNIVERSITY, AUGUSTA            )
 UNIVERSITY HEALTH, AUGUSTA             )                   Case No.
 UNIVERSITY MEDICAL CENTER, INC., BILL )
 NICHOLS, SHARON LEWIS, CINDY MCDADE, )                     4:18-cv-00192-HLM
 CHARLES BURKE, SHERIE L. LEE, NURSE    )
 MELTON, UNKNOWN MEDICAL PROVIDERS, )
 WARDEN PAMELA BALLINGER,               )
 LIEUTENANT STROH, SERGEANT KEITH,      )
 UNKNOWN CORRECTIONAL OFFICERS,         )
 CORNERSTONE MEDICAL CENTER, CHI        )
 MEMORIAL, JOHN OWENSBY, CARRIE         )
 PRITCHETT, MEGAN ARTHUR, and the STATE )
 OF GEORGIA,                            )
                                        )
      Defendants.                       )
                                        )

         REPLY BRIEF IN FURTHER SUPPORT OF DEFENDANT
            JOHN OWENSBY’S MOTION TO DISMISS FOR
             LACK OF SUBJECT MATTER JURISDCITION

      COMES NOW John Owensby, D.O. (“this Defendant”), appearing specially

without waiving service of process or otherwise submitting to the jurisdiction of this


                                         -1-
Court, files this Reply Brief in further support of his Motion to Dismiss for Failure

to State a Claim, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

and for Lack of Subject Matter Jurisdiction, pursuant to Rule 12(b)(1).

                                    Introduction

      This Defendant has demonstrated that the Court should dismiss the claims

against him for two separate reasons.           First, this Court lacks subject matter

jurisdiction over Plaintiff’s state law claims because those claims do not share a

common nucleus of operative facts with Plaintiff’s federal claims.             Second,

Plaintiff’s Complaint is subject to dismissal for failure to properly serve Dr.

Owensby as required by Fed. R. Civ. P. 4(e).

      In response to the above-stated grounds for this Defendant’s motion to

dismiss, Plaintiff has failed to demonstrate that his federal claims arise from the same

facts as his state-law claims. The truth is that those two sets of claims are distinct

from one another. They arise from different events, involve different issues, and, if

this case ever went to trial, would be proven by different witnesses. Accordingly,

this Court lacks supplemental jurisdiction over Plaintiff’s state-law claims. In

addition, Plaintiff failed to demonstrate that service was properly executed as to Dr.

Owensby under Fed. R. Civ. P. 4(e), therefore, Plaintiff’s Complaint should be

dismissed.

                                          -2-
                     Argument and Citation of Authorities

A.    Plaintiff has failed to establish that this Court has subject matter
      jurisdiction over his state-law claims.

      In this case, Plaintiff bears the burden of establishing that this Court has

supplemental jurisdiction over his state-law claims. See Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994) (holding that the party asserting subject

matter jurisdiction bears the burden of demonstrating that such jurisdiction exists).

Plaintiff has failed to meet that burden because he has failed to show how his state-

law claims against this Defendant “are so related” to his federal claims “that they

form part of the same case or controversy.” 28 U.S.C. § 1367(a).

      Plaintiff admits that he must show that his state-law claims and his federal

claims “derive from a common nucleus of operative fact” to establish supplemental

jurisdiction. Upper Chattahoochee Riverkeeper Fund, Inc. v. City of Atlanta, 701

F.3d 669, 679 (11th Cir. 2012) (quoting United Mine Workers of Am. v. Gibbs, 383

U.S. 715 (1966)). However, Plaintiff has wholly failed to make such a showing.

      Plaintiff simply concludes that his state-law claims are “inextricable” from his

federal claims (Response, p. 3), but he fails to make any specific connections

between those two sets of claims. Plaintiff’s federal claims are based on allegations

that government employees and officials at the prison failed to give him his anti-
                                         -3-
epilepsy medication, causing him to have a seizure. On the other hand, the state-law

claims are based on alleged facts that occurred entirely at the hospital after his

seizure. Those claims will be resolved by analyzing different issues, are based on

different facts, and if the claims are ever tried, will be proven by different witnesses.

Accordingly, this Court lacks supplemental jurisdiction. See Upper Chattahoochee

Riverkeeper Fund, Inc. v. City of Atlanta, 701 F.3d 669, 679 (11th Cir. 2012)

(holding that, when the plaintiff’s state-law claims and federal claims “involve

different issues under different laws arising from different sets of facts,” they do not

arise from a common nucleus of operative fact, and the district court does not have

supplemental jurisdiction over the state law claims).

      Plaintiff incorrectly asserts that this Defendant and the Hospital Defendants

have cited only “one out-of-circuit case” to support their argument. The truth is that

this Defendant and the Hospital Defendants both cited multiple cases standing for

the proposition that, when a plaintiff claims he was injured by a violation of federal

law committed by one set of defendants and also claims he was injured by the alleged

malpractice of a different set of defendants under state law, the claims do not arise

from a common nucleus of operative facts, and the district court lacks subject matter

jurisdiction over the state law malpractice claims. See Serrano-Moran v. Grau-

Gaztambide, 195 F.3d 68, 69-70 (1st Cir. 1999); Maranon v. Santa Clara Stadium

                                           -4-
Authority, Case No. 15-cv-04709-BLF, 2017 WL 4573370, at *4-5 (N.D. Cal.

October 13, 2017); Mills v. Grant County Detention Center, Civil Action No. 07-

74-DLB, 2007 WL 2914213, at *3-4 (E.D. Kentucky Sept. 27, 2007).

      Plaintiff cites several cases in an attempt to argue otherwise, but most of those

cases are inapplicable because they involve state-law claims against persons who

worked for the government, and thus, the conduct giving rise to those state-law

claims also gave rise to the federal claims. See Hunt v. Gualtieri, No. 8:15-CV-

1257-T-33EAJ, 2015 WL 4250601, at *4 (M.D. Fla. July 13, 2015); Rhodes v.

Placer Cty., No. 2:09-CV-00489 MCE, 2011 WL 1302240, at *20 (E.D. Cal. Mar.

31, 2011). In the case at bar, this Defendant is not alleged to be affiliated with the

prison, and regardless, this Defendant’s alleged negligence occurred entirely at the

hospital, not at the prison. Consequently, the facts underlying the state-law claims

against this Defendant are fully separated in time and geography from the facts

underlying Plaintiff’s federal claims.

      The only case Plaintiff cites in which the prisoner plaintiff’s state-law claims

were directed against an independent health care provider is Morris v. Macon-Bibb

County Consolidated Government, No. 1:14-CV-00892-AT, 2016 WL 7381703

(N.D. Ga. Oct. 28, 2016). Yet that case can easily be distinguished from the case at

bar. In Morris, the plaintiff admitted to the police that he had swallowed two baggies

                                         -5-
containing methamphetamines immediately before he was arrested. The police

delivered to the plaintiff to a hospital to have the baggies removed. The doctor at

the hospital negligently failed to find the baggies and returned the plaintiff to the

police without removing the drugs from the plaintiff. Accordingly, the prison

defendants’ and the doctors’ defenses truly were intertwined, with the prison

defendants even blaming the doctor for the plaintiff’s injuries. Therefore, it was

proper in that situation that the court held that it had supplemental jurisdiction over

the plaintiff’s state-law claims against the defendant doctor. Id. at *8.

      In comparison, Plaintiff has not alleged that this Defendant and the prison

officials had any interactions with each another. In fact, the events giving rise to

Plaintiff’s claims against the prison officials occurred exclusively at the prison,

while the events giving rise to Plaintiff’s state-law claims against this Defendant

occurred exclusively at the hospital. Therefore, whether the prison officials violated

Plaintiff’s civil rights has nothing to do with whether this Defendant conformed to

the requisite standards of care, and thus, Plaintiff’s federal claims and state claims

do not arise out of the same nucleus of operative facts. Thus, this Court does not

have supplemental jurisdiction over Plaintiff’s state-law claims.




                                          -6-
B.    Plaintiff has failed to demonstrate that service was properly executed as
      to Dr. Owensby under Fed. R. Civ. P. 4(e).

      In Plaintiff’s Response Brief, Plaintiff attempts to show that Dr. Owensby was

properly served by simply concluding that Mr. Pursley was this Defendant’s

authorized agent. (Response, p. 12). However, this is neither legally sufficient nor

factually accurate. In support of this contention, Plaintiff claims that Mr. Pursley

asserted he could receive service on behalf of Dr. Owensby, therefore Plaintiff is

entitled to rely on this assertion. (Response, p. 12). Yet Federal Rule of Civil

Procedure 4(e) is clear that service is proper if it is delivered “to an agent authorized

by appointment.” This Defendant did not appoint or authorize Mr. Pursley to accept

service on his behalf, and Plaintiff has pointed to no evidence that indicates

otherwise. Plaintiff cites to a magistrate judge’s order denying a ‘motion to accept

a complaint as served’ as authority for his reliance on Mr. Pursley’s alleged

assertion. Collins v. Fulton Cty. Sch. Dist., No. 1:12-CV-1299-ODE-JSA, 2012 WL

12924985 (N.D. Ga. Dec. 4, 2012). Confusingly, Plaintiff’s basis for this reliance

is not on the judge’s ruling, but on another plaintiff’s contentions: “Plaintiff contends

that he called the FCSD to determine the person who was appointed to accept service

on behalf of the FCSD and that he reasonably relied on the representations of the

FCSD employee.” Id. at *6.
                                           -7-
      Moreover, Plaintiff repeatedly mentions the standard for serving a corporation

and cites to multiple cases referencing serving a corporation through an employee.

(Response, p. 13; Nesmith v. Landmark Dodge, Inc., 302 Ga. App. 315, 316 (2010);

Murray v. Sloan Paper Co., 212 Ga. App. 648, 649 (1994)). This Defendant is an

individual thus must be served accordingly, and Plaintiff has failed to do so in this

case. Next, Plaintiff argues that service as to this Defendant must be proper because

the other defendants do not contest service in this case. (Response, p. 13). Whether

or not other parties were properly served has absolutely no bearing on the sufficiency

of service as to this Defendant. This Defendant has raised the issue of improper

service with each appearance before this Court and until Plaintiff properly serves

this Defendant, this Court lacks jurisdiction over Dr. Owensby and Plaintiff’s

Complaint is subject to dismissal under Fed. R. Civ. P. 12(b) for this reason as well

as those contained in Section A of this Brief.

                                    Conclusion

      For the foregoing reasons, and for the reasons given in this Defendant’s initial

brief, the Court should dismiss Plaintiff’s claims against him.




                                         -8-
     This 20th day of November, 2018.

                                              WEATHINGTON McGREW, LLC

                                              /s/ Tracy M. Baker
191 Peachtree Street NE                       Paul E. Weathington
Suite 3900                                    Bar No. 743120
Atlanta GA, 30303                             Tracy M. Baker
404-524-1600                                  Bar No. 196706
tbaker@weathingtonmcgrew.com
                                              Attorneys for Defendant John
                                              Owensby




                                        -9-
                         CERTIFICATE OF SERVICE

      I certify that I have this day served the foregoing with the Clerk of Court using

the CM/ECF system which will automatically send email notification of such filing

to the following attorneys of record:

                                  Arthur Loevy
                                Michael Kanovitz
                               Rachel Elaine Brady
                                 Loevy & Loevy
                        311 N. Aberdeen Street, Third Floor
                                Chicago, IL 60607

                                Zack Greenamyre
                             Mitchell & Shapiro, LLP
                          3490 Piedmont Road, suite 650
                               Atlanta, GA 30305

      I further certify that I have mailed by United States Postal Service the

document to the following non-CM/ECF participants: NONE.

      This 20th day of November, 2018.


                                        /s/ Tracy M. Baker
                                        Tracy M. Baker
                                        Bar No. 196706




                                         -10-
                         FONT CERTIFICATION

     The undersigned counsel for Defendant hereby certifies that the foregoing

document was prepared using Times New Roman 14-point font in accordance with

LR 5.1(C).


                                           WEATHINGTON McGREW, LLC

                                           /s/ Tracy M. Baker
191 Peachtree Street NE                    Paul E. Weathington
Suite 3900                                 Bar No. 743120
Atlanta GA, 30303                          Tracy M. Baker
404-524-1600                               Bar No. 196706
tbaker@weathingtonmcgrew.com

                                           Attorneys for Defendant John
                                           Owensby




                                    -11-
